Willson, Judge.
In September, 1889, in Burleson County, the defendant killed his wife, Fannie, by stabbing her several times with a knife, for which act he has been convicted of murder in the first degree and the death penalty assessed against him. He has appealed from said conviction to this court, but there has been no appearance in his behalf on his appeal.
We have given the record a careful examination, and find no error in the conviction. In all respects he appears to have had a fair and impartial trial in strict accordance with the law. There are but few facts in ihe case, but they are uncontradicted and establish conclusively a most unprovoked, inhuman, and deliberate murder.
The judgment is affirmed.

Affirmed.

Hurt, J,, absent.